Opinion filed November 30, 2020




                                     In The

        Eleventh Court of Appeals
                                  __________

                              No. 11-18-00355-CR
                                  __________

                    CALEB BRICE REICH, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                   On Appeal from the County Court at Law
                           Brown County, Texas
                       Trial Court Cause No. 1800307


                     MEMORANDUM OPINION
      The State charged Caleb Brice Reich with driving while intoxicated—second
offense. After a bench trial, the trial court found Appellant guilty of the lesser
included offense of driving while intoxicated—first offense—and sentenced him to
confinement in the Brown County Jail for a period of 180 days. In his sole issue on
appeal, Appellant challenges the sufficiency of the evidence supporting his
conviction. We modify and affirm.
                                 Background Facts
       On July 2, 2017, law enforcement officers responded to a disturbance
reportedly caused by people that had left the scene of the disturbance in a white Ford
Explorer traveling toward Early. Corporal Michelle Faith Sheedy of the Early Police
Department located the vehicle parked at a CEFCO convenience store. Three people
were sitting in the vehicle, with the driver’s seat unoccupied. A fourth individual,
Appellant, exited the store and identified himself as the driver of the vehicle.
      Corporal Sheedy testified that she smelled a strong odor of alcohol coming
from Appellant and that Appellant’s inhibitions were “extremely relaxed” because
he kept invading her “personal body space” and making inappropriate comments to
Corporal Sheedy, including asking to kiss her and hug her. Corporal Sheedy further
testified that Appellant had “a dazed look, drunk like appearance” with bloodshot,
glassy eyes.
      Corporal Sheedy had Appellant perform five field sobriety tests.
Corporal Sheedy testified that she was trained and certified to do field sobriety
testing and had conducted hundreds of DWI arrests in her nearly fourteen years as a
police officer. Based on Corporal Sheedy’s observations and the five tests that
Appellant performed, Corporal Sheedy concluded that “[t]here [was] no question”
in her mind that Appellant was intoxicated. She further testified that he had lost the
normal use of his mental or physical faculties because of the introduction of alcohol
into his body.
      After Corporal Sheedy arrested Appellant for driving while intoxicated, she
requested a sample of his blood. Appellant consented to the request, whereupon
Corporal Sheedy transported him to the hospital, where a consensual blood draw
was performed less than an hour after Corporal Sheedy’s initial contact with
Appellant. Corporal Sheedy testified that she transported the blood vial to the police
station and logged it into evidence so that it could be sent to the laboratory for
                                          2
forensic testing. However, the results of the testing were not admitted at trial, and
no explanation for the absence of the test results exists in the appellate record.
                                        Analysis
      We note at the outset that the State has not filed a brief in this appeal. In this
regard, the Brown County Attorney was advised by letter on April 8, 2019, that the
State’s brief was due for filing on May 8, 2019. The Brown County Attorney was
further advised by letters dated May 16, 2019, and June 3, 2019, that the State’s brief
was due. At no time did the Brown County Attorney respond to the court’s letters.
This lack of respect for the court and the appellate process is not an isolated incident
by the Brown County Attorney.
      Rule 38.8(b) of the Texas Rules of Appellate Procedure expressly guides this
court as to what to do if an appellant fails to file a brief. See TEX. R. APP. P. 38.8(b).
However, there is no corresponding statutory rule to guide us when the State fails to
file a brief in response to an appellant’s brief. When the State fails to file a brief, an
appellate court should conduct an independent analysis of the merits of the
appellant’s claim of error, limited to the arguments raised at trial by the State, to
determine if there was error. See Little v. State, 246 S.W.3d 391, 398 (Tex. App.—
Amarillo 2008, no pet.) (citing Siverand v. State, 89 S.W.3d 216, 220 (Tex. App.—
Corpus Christi 2002, no pet.)). The decision to independently review the merits of
Appellant’s contentions should not be construed as approval of the State’s
dereliction of its responsibility to file a brief. See Hurd v. State, No. 07-07-0262-
CR, 2008 WL 4508769, at *1 (Tex. App.—Amarillo Oct. 8, 2008, no pet.) (mem.
op., not designated for publication). The State’s failure to file a brief, in this or any
other action, makes the job of this court more time consuming and difficult. Id.
      In his sole issue, Appellant contends that there was insufficient evidence to
prove that he was impaired and that no rational finder of fact could have found such
impairment beyond a reasonable doubt. We review a challenge to the sufficiency of
                                            3
the evidence under the standard of review set forth in Jackson v. Virginia, 443 U.S.
307 (1979). Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v.
State, 337 S.W.3d 286, 288–89 (Tex. App.—Eastland 2010, pet. ref’d). Under the
Jackson standard, we review all the evidence in the light most favorable to the
verdict and determine whether any rational trier of fact could have found the
essential elements of the offense beyond a reasonable doubt. Jackson, 443 U.S. at
319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010).
      When conducting a sufficiency review, we consider all the evidence admitted
at trial, including pieces of evidence that may have been improperly admitted.
Winfrey v. State, 393 S.W.3d 763, 767 (Tex. Crim. App. 2013); Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007). We defer to the factfinder’s role as the
sole judge of the witnesses’ credibility and the weight their testimony is to be
afforded. Brooks, 323 S.W.3d at 899. This standard accounts for the factfinder’s
duty to resolve conflicts in the testimony, to weigh the evidence, and to draw
reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S. at 319;
Clayton, 235 S.W.3d at 778. The jury, as the trier of fact, “is the sole judge of the
credibility of the witnesses and of the strength of the evidence.” Fuentes v. State,
991 S.W.2d 267, 271 (Tex. Crim. App. 1999). When the record supports conflicting
inferences, we presume that the factfinder resolved the conflicts in favor of the
verdict, and we defer to that determination. Jackson, 443 U.S. at 326; Clayton, 235
S.W.3d at 778.
      A person commits the offense of driving while intoxicated if he is intoxicated
while operating a motor vehicle in a public place. TEX. PENAL CODE ANN. § 49.04(a)
(West Supp. 2020). Intoxication means either (a) not having the normal use of
mental or physical faculties by reason of the introduction of alcohol, a controlled
substance, a drug, a dangerous drug, a combination of two or more of those
substances, or any other substance into the body; or (b) having an alcohol
                                         4
concentration of 0.08 or more. Id. § 49.01(2) (West 2011). The first definition is
referred to as the “impairment” theory, while the second is known as the “per se”
theory. Kirsch v. State, 306 S.W.3d 738, 743 (Tex. Crim. App. 2010). They are not
mutually exclusive. Id. For purposes of the DWI statute, proving an exact intoxicant
is not an element of the offense. Gray v. State, 152 S.W.3d 125, 132 (Tex. Crim.
App. 2004). Circumstantial evidence may prove that a person has lost the normal
use of his mental or physical faculties by reason of the introduction of a controlled
substance or drug into his body. See Smithhart v. State, 503 S.W.2d 283, 285 (Tex.
Crim. App. 1973).
      Appellant contends that there was no evidence of alcohol concentration
presented in this case and that, therefore, the trial court’s ruling should be reversed.
In making this contention, Appellant emphasizes that he consented to the blood
draw. Appellant also asserts that Corporal Sheedy was unsure of his level of
intoxication because she testified that she needed to test him. Appellant relies on his
statement to Corporal Sheedy that he had not had a drink in a long time, that he was
cooperative with her requests, that he was able to recall his driver’s license number,
and that no alcohol or drugs were found in his vehicle.
      Appellant acknowledges that the offense of driving while intoxicated can be
proven solely under the impairment theory of intoxication. For the reasons listed
above, he contends that the evidence was insufficient to establish intoxication under
the impairment theory. We disagree. Corporal Sheedy’s statement that she needed
to test Appellant to determine his level of intoxication preceded her administration
of the field sobriety tests. After completing the field sobriety tests, she determined
that “[t]here [was] no question” in her mind that Appellant was intoxicated. She
further testified that Appellant had lost the normal use of his mental or physical
faculties because of the introduction of alcohol into his body.           Additionally,
Corporal Sheedy’s other observations included matters that are indications of
                                           5
intoxication. See Kirsche, 306 S.W.3d at 743 (Indicia of intoxication include any
“evidence that would logically raise an inference that the defendant was
intoxicated,” including erratic driving; post-driving behavior, such as stumbling,
swaying, slurring, or mumbling; inability to perform field sobriety tests or follow
directions; bloodshot eyes; and any admissions by the defendant concerning what,
when, and how much he had been drinking.).
      The applicable standard of review requires us to view the evidence in the light
most favorable to the verdict. Clayton, 235 S.W.3d at 778. We presume that the
factfinder resolved conflicts in the evidence in favor of the verdict, and we defer to
that resolution. Jackson, 443 U.S. at 326; Clayton, 235 S.W.3d at 778. For example,
Appellant’s contention that he had not had anything to drink for a long time prior to
his encounter with Corporal Sheedy was inherently a matter of credibility for the
factfinder to resolve.
      Corporal Sheedy’s testimony is probative evidence of intoxication. Annis v.
State, 578 S.W.2d 406, 407 (Tex. Crim. App. [Panel Op.] 1979) (as a general rule,
the testimony of an officer that a person is intoxicated provides sufficient evidence
to establish the element of intoxication for the offense of DWI); Kiffe v. State, 361
S.W.3d 104, 108 (Tex. App.—Houston [1st Dist.] 2011, pet. ref’d) (same). We
conclude that the evidence was sufficient to support Appellant’s conviction for
driving while intoxicated because a rational trier of fact could have found the
elements of the offense beyond a reasonable doubt based upon Corporal Sheedy’s
testimony. We overrule Appellant’s sole issue.
      We note, however, that the trial court’s judgment incorrectly reflects the
offense as “Driving While Intoxicated 2nd” and the degree of the offense as “Class
A Misdemeanor.” The State failed to prove the prior DWI; therefore, the trial court
did not convict Appellant of DWI “2nd” but of the lesser included offense of DWI.
An appellate court has the power to modify the trial court’s judgment to make the
                                          6
judgment speak the truth when it has the necessary information before it to do so.
See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App.
1993). Because we have the necessary information to make the judgment speak the
truth, we modify the judgment of the trial court to reflect the offense to be “Driving
While Intoxicated” and the degree of the offense to be “Class B Misdemeanor.”
                                              This Court’s Ruling
        As modified, we affirm the judgment of the trial court.



                                                           JOHN M. BAILEY
                                                           CHIEF JUSTICE


November 30, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      7